                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                January 15, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                 HOUSTON DIVISION

JOSEPH M. WHITE and                               §
REBECCA D. WHITE,                                 §
                                                  §
                       Plaintiffs,                §
                                                  §
VS.                                               §     CIVIL ACTION NO. H-18-4013
                                                  §
AMERIQUEST MORTGAGE, et al.,                      §
                                                  §
                       Defendants.                §

                                              ORDER

       On October 17, 2018, Joseph White and Rebecca White, proceeding pro se and in forma

pauperis, sued Ameriquest Mortgage Company, Wells Fargo Bank, N.A., Structured Asset Mortgage

Investments. II Inc., JPMorgan Chase Bank, N.A., Issuing Entity Trust Bear Stearns Alt-A Trust

2005-5, and other unnamed defendants over a foreclosure dispute. (Docket Entry No. 1). The Whites

also applied for a temporary restraining order enjoining the sale of their home. (Docket Entry No.

2). On October 30, 2018, the court declined to hold a hearing or rule on the requested relief until the

Whites gave notice to the noteholder and mortgage servicer. (Docket Entry No. 4). Nothing in the

record indicates that since October 30, 2018, the Whites have provided notice to or conferred with

the defendants to arrange for a hearing at which they can be present. The Whites must arrange for

a hearing or withdraw their application for relief by February 15, 2019.

               SIGNED on January 15, 2019, at Houston, Texas.

                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge
